DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonard US 2753541. 
Per claim 1, Leonard discloses a terminal comprising:
a terminal body 124 including at least one connecting piece 126 extending in an extending
direction and being deformable, the at least one connecting piece including:
a contact surface (i.e., the inner surface gripping the wire, labeled CS in annotated figure 6 below) contacting an electric wire; and
a receiving surface (i.e., the outer surface abutting the slider/nut 135, labeled RS in annotated figure 1 below) on an opposite side from the contact surface; and
a slider 135 movable in the extending direction relative to the terminal body, wherein
the slider has a tube shape, the slider is fitted on a section of the terminal body including the connecting piece,

the abutting portion protrudes inward from an inner surface of a wall (the wall of the threaded portion, labeled ISW below) of the slider,
the abutting portion abuts against the connecting piece when the slider is slid on the
terminal body to a contact positon,
the at least one connecting piece includes a protrusion (i.e., a convex surface that is curved in a direction from the contact surface toward the receiving surface, labeled PRT in annotated figure 7 below) protruding from a section of the receiving surface in a direction from the contact surface toward the receiving surface.
An area of the abutting portion is substantially equal to or less than an area of the connecting piece in a plan view (labeled PV in annotated figure 7 below).  In particular, width of the abutting portion (labeled WAB below) is equal to the width of the connecting piece receiving surface (labeled WCP in annotated figure 7 below) and the length of the abutting portion is equal to the length of the receiving surface.

    PNG
    media_image1.png
    3267
    2508
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1852
    1431
    media_image2.png
    Greyscale


	Per claim 3, the protrusion has a curvature (i.e., the degree to which a curve deviates from a straight line) that is larger at a distal end of the at least one connecting piece than at a base end of the at least one connecting piece.  This is inherent due to the tapered shape of the connecting piece.
Per claim 4, the protrusion includes a ridge section that extends in the extending direction.  “Ridge” is defined as “the line of intersection at the top between opposite slopes of a roof.”  https://www.merriam-webster.com/dictionary/ridge.  In this case, since the “top” is arbitrary, the “ridge” is a line extending in the extending direction on the arched surface of the connecting piece.
Per claim 5 the contact surface includes a recess (i.e., the concave inner surface of the connecting piece) that is recessed in a direction from the contact surface toward the receiving surface, and the recess extends in the extending direction.
 Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. Applicant argues that Leonard does not disclose that an area of the abutting portion is substantially equal to or less than an area of the connecting piece in a plan view.  The examiner maintains that Leonard discloses that an area of the abutting portion is substantially equal to or less than an area of the connecting piece in a plan view (labeled PV in annotated figure 7 above).  In particular, width of the abutting portion (labeled WAB below) is equal to the width of the connecting piece receiving surface (labeled WCP in annotated figure 7 above) and the length of .
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 is allowable.  Regarding claim 8, the prior art does not disclose the device as claimed, including that the width of the connecting piece in contact with the abutting portion is less than a total width of the connecting piece. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/ROSS N GUSHI/Primary Examiner, Art Unit 2833